Citation Nr: 1114337	
Decision Date: 04/12/11    Archive Date: 04/21/11

DOCKET NO.  06-37 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for diabetes mellitus.

2.  Entitlement to an initial compensable disability rating for cataracts.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel




INTRODUCTION

The Veteran served on active military duty from January 1965 to June 1965 and from August 1966 to March 1969.  
      
This appeal comes to the Board of Veterans' Appeals (Board) from a July 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which, inter alia, granted service connection for diabetes mellitus at a 20 percent disability rating and for cataracts at a noncompensable disability rating.  

This matter was previously before the Board in December 2009, at which time it denied service connection for 18 other issues that were then on appeal, and remanded the current two issues on appeal for further evidentiary development.  The case has returned to the Board and is again for appellate action.


FINDINGS OF FACT

1.  The Veteran's diabetes mellitus requires medication and a restricted diet; however, there is no medical evidence that it requires regulation of his occupational and recreational activities, or that it involves episodes of ketoacidosis, hypoglycemic reactions requiring hospitalizations or frequent treatment by his diabetic care provider, or complications.

2.  The Veteran's cataracts have been manifested by a corrected visual acuity between 20/30 and 20/25 in the right eye, and 20/20 in the left eye.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 20 percent for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.119, Diagnostic Code 7913 (2010).

2.  The criteria for an initial compensable disability rating for cataracts have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.75, 4.83a, 4.84a, Diagnostic Code 6028 (in effect prior to December 10, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of VCAA letters from the RO to the Veteran dated in January 2005 and June 2006.  These letters effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claims, (2) informing the Veteran about the information and evidence the VA would seek to provide, and (3) informing the Veteran about the information and evidence he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Thus, the Board finds that the RO has provided all notice required by the VCAA as to the three elements of notice.  38 U.S.C.A. § 5103(a).  See Pelegrini II; Quartuccio, supra.

The Board also notes that the claims at issue stem from initial rating assignments.  In this regard, the U.S. Court of Appeals for Veterans Claims (Court) has held that an appellant's filing of a notice of disagreement (NOD) regarding an initial disability rating or effective date, such as the case here, does not trigger additional 38 U.S.C.A. § 5103(a) notice requirements.  Indeed, the Court has determined that to hold that 38 U.S.C.A. § 5103(a) continues to apply after a disability rating or an effective date has been determined would essentially render 38 U.S.C.A. §§ 7105(d) and 5103A and their implementing regulations insignificant and superfluous, thus disturbing the statutory scheme.  Dingess at 491, 493, 500-501.

The Court then clarified its holding in Dingess, indicating that the holding was limited to situations where service connection was granted and the disability rating and effective date were assigned prior to the November 9, 2000 enactment of the VCAA.  If, as here, this did not occur until after that date, the Veteran is entitled to pre-decisional notice concerning all elements of his claim, including the downstream disability rating and effective date elements.  Moreover, if he did not receive this notice, for whatever reason, it is VA's obligation to explain why the lack of notice is not prejudicial - i.e., harmless - error.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Finally, the Court most recently clarified in Goodwin v. Peake, 22 Vet. App. 128, 137 (2008), that where a service connection claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream initial rating and effective date elements.  The Court added that its decision was consistent with its prior decisions in Dingess, Dunlap, and Sanders, supra.  In this regard, the Court emphasized its holding in Dingess that "once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess, 19 Vet. App. at 490.  Thereafter, once an NOD has been filed, only the notice requirements for rating decisions and statements of the case (SOCs) described within 38 U.S.C.A. §§ 5104 and 7105 control as to further communications with the appellant, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements ...."  Id. 

In any event, the Veteran in this case does not contend, nor does the evidence show, that any notification deficiencies, either with respect to timing or content, have resulted in prejudice.  The RO provided the Veteran with downstream Dingess, supra, and increased rating notices pertaining to the disability rating and effective date elements of his higher initial rating claims in June 2006, and readjudicated the claims in an October 2006 SOC and a January 2011 supplemental SOC (SSOC).  The Veteran also was provided with VA examinations in connection with his claims.  Thus, the presumption of any prejudice has been rebutted.  For this reason, no further development is required regarding the duty to notify.  In any event, the Veteran has never alleged how any timing error prevented him from meaningfully participating in the adjudication of his claims.  As such, the Veteran has not established prejudicial error in the content of VCAA notice.  See Shinseki v. Sanders / Simmons, 129 S. Ct. 1696 (2009).

With respect to the duty to assist, the RO has secured the Veteran's service treatment records (STRs), VA treatment records, and private treatment records as identified and authorized by the Veteran.  The Veteran and his representative also have submitted several statements in support of his claims.  There is no indication that any additional evidence remains outstanding; therefore, the duty to assist has been met.  38 U.S.C.A. § 5103A.

Finally, a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, the Board is satisfied as to compliance with the instructions from its December 2009 remand.  Specifically, in the December 2009 remand, the RO was instructed to obtain any relevant VA and private treatment records dated from May 2006 to the present, and schedule for the Veteran VA examinations of his diabetes mellitus and cataracts to determine their current nature and severity.  The Board finds that the RO has complied with these instructions to the extent possible.  It has obtained the Veteran's VA treatment records and private treatment records as identified and authorized by the Veteran, and the VA examination reports dated in June 2010 substantially comply with the Board's December 2009 remand as they responded to the questions posed in the December 2009 remand.  Stegall v. West, 11 Vet. App. 268 (1998).  

Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of her disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Consistent with the facts found, if there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, i.e., the rating may be "staged".  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).

A.  Diabetes Mellitus

The Veteran contends that his service-connected diabetes mellitus is more severe than is reflected by his current 20 percent disability rating.  The Veteran has asserted that he is on insulin.  See the Veteran's July 2005 NOD.  

The Veteran's diabetes mellitus is rated under Diagnostic Code 7913, which provides that a 20 percent disability rating is warranted when the Veteran has diabetes mellitus which requires insulin and restricted diet, or an oral hypoglycemic agent and restricted diet.  A 40 percent disability rating is warranted when the Veteran's diabetes mellitus requires insulin, restricted diet, and regulation of activities.  A 60 percent disability rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if evaluated separately.  A 100 percent disability rating is warranted for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913.

The Court has held that, in order to demonstrate a regulation of activities, medical evidence is required to show that both occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360, 364 (2007).  The phrase "regulation of activities" means "avoidance of strenuous occupational and recreational activities."  Camacho, 21 Vet. App. at 362 (quoting 38 C.F.R. 
§ 4.119, Diagnostic Code 7913 (defining the term within the criteria for a 100 percent rating)).

A review of the evidence of record shows that the Veteran had new onset diabetes mellitus in July 2004.  At the time of diagnosis, the Veteran's blood sugar was found to be as high as 490.  However, he was subsequently placed on insulin for hyperglycemic control, and his diabetes mellitus was shown to be well-controlled thereafter.  See private treatment records from P. A. Sherman, M.D., dated from 2000 to 2004; private treatment records from Baptist Memorial Hospital dated in July 2004; glucose readings dated from July 2004 to October 2004 from Dyersburg Skin Clinic.    

VA treatment records dated in 2005 showed the Veteran's diabetes to be uncontrolled in January 2005.  He was advised to comply with his diabetic diet as well as continue taking diabetic medication.  He admitted to eating a lot of carbohydrates that morning.  Usually, his blood sugar level ranged from 100 to 120 when he complied with his diet, but it was 204 the day he was examined in January 2005.  A March 2005 VA problem list noted he has diabetes mellitus.  An August 2005 VA urinalysis indicated that the Veteran's glucose was negative.  Another August 2005 VA treatment record noted that the Veteran was diagnosed with diabetes in 2004, and was on insulin until December 2004.

A private treatment record from Shea Ear Clinic dated in May 2005 noted that the Veteran's diabetes mellitus was being treated with medication (Amaryl) only.  He used to be on 24-hour insulin.  

Additional private treatment records from P. A. Sherman, M.D., dated in 2005 and 2006 showed that the Veteran's diabetes mellitus was well-controlled and stable.

VA treatment records dated from May 2006 to July 2010 showed that, in December 2007, a second diabetic medication was added to the Veteran's regimen.  A March 2008 VA treatment record noted that the Veteran's blood sugar was well-controlled at home.  In February 2009, he reported doing well and asked to cut back on his diabetic medication.  However, his blood sugar readings showed elevated blood sugar readings, and the examiner indicated he wished to start the Veteran on insulin.  The Veteran admitted to eating candy bars at least twice a day due to his fear of having hypoglycemia.  An April 2009 VA treatment record documented a weight loss of 17 pounds since the last visit.  His blood sugar level was better, but elevated on the home meter.  In July 2009 and October 2009, the Veteran reported losing 20 pounds over the past 4 months by diet control.  He was taking two medications for his diabetes.  His blood sugar readings ranged from 120-130 to 200.  A February 2010 VA treatment note indicated that the Veteran may eventually require insulin therapy, but he wished to try increasing the dosage of his medication first.  In May 2010, it was noted that his average blood glucose readings in the past one to two months averaged in the 190s.  Another May 2010 VA treatment record indicated that the Veteran was on a regular and diabetic diet.  In June 2010, the Veteran's ALC was shown to have decreased to 6.8 percent at his private physician's office in the previous month.  It was noted that he was attempting to decrease his eating and adhere to his diabetic diet.  In the same month, he was started on insulin.  A July 2010 VA treatment record noted that his daily activities including walking and mowing the lawn once a week.  He denied having hypoglycemic symptoms.  He reported trying to decrease his food portions.  He had blood sugar readings of 150-199 in the mornings, 104-202 at noon, 94-179 in the evenings.

Private treatment records from P. A. Sherman, M.D., dated from 2005 to 2010 showed notations of well-controlled and stable diabetes, except for an April 2008 record that showed uncontrolled diabetes mellitus.

A July 2010 VA examination revealed reported blood sugar readings to be generally between 180 and 230.  The Veteran denied ketoacidosis or hypoglycemic reactions.  He denied having any special diet or any weight loss or weight gain.  He indicated that he had not been given any instructions to restrict his activities secondary to prevention of hypoglycemic reactions.  He reported seeing his diabetic caregiver approximately every 4 months.  He reported taking metformin and glipizide for his diabetes.  The Veteran had a glucose level of 106 at the time of the examination. 

In this case, the evidence indicates that the Veteran's diabetes mellitus has been controlled by diet, weight loss, and medication, including insulin.  Absent medical evidence that his diabetes mellitus required regulation of his activities, or caused ketoacidosis, hospitalization, or frequent treatment by his diabetic care provider, the preponderance of the evidence is against a disability rating greater than 20 percent. 38 C.F.R. § 4.3.  Therefore, an increased evaluation to 40 percent is not warranted under Diagnostic Code 7913.

B.  Cataracts

The Board now turns to analysis of the evidence with regard to the Veteran's claim for a compensable disability rating for his cataracts.  The Veteran has asserted that his vision continues to deteriorate.  See the Veteran's statement dated in June 2010.

During the pendency of the appeal, the criteria for rating eye disabilities changed on December 10, 2008.  However, because the Veteran filed his claim prior to December 10, 2008, the appeal will be considered under the old criteria.  73 Fed. Reg. 66543 (Nov. 10, 2008).  In this case, the Veteran's eye disability is rated under Diagnostic Code 6028.  38 C.F.R. § 4.84a (in effect prior to December 10, 2008).

Diagnostic Code 6028 provides that cataracts, senile and others, are to be rated based upon impairment of visual acuity and aphakia.  38 C.F.R. § 4.84a, Diagnostic Code 6028 (in effect prior to December 10, 2008).

In rating impairment of visual acuity, the best distant vision obtainable after best correction with glasses will be the basis of rating, except in cases of keratoconus, in which contact lenses are medically required.  38 C.F.R. § 4.75 (in effect prior to December 10, 2008).

The severity of visual acuity loss is determined by applying the criteria set forth at 38 C.F.R. § 4.84a (in effect prior to December 10, 2008).  Under these criteria, impairment of central visual acuity is evaluated from noncompensable to 100 percent based upon the degree of the resulting impairment of visual acuity.  38 C.F.R. § 4.84a, Diagnostic Codes 6061 to 6079 (in effect prior to December 10, 2008).  The percentage evaluation will be found from Table V by intersecting the horizontal row appropriate for the Snellen index for one eye and the vertical column appropriate to the Snellen index of the other eye.  38 C.F.R. § 4.83a, Table V (in effect prior to December 10, 2008).

In this respect, a noncompensable rating is warranted for vision in both eyes that is correctable to 20/40.  A 10 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in one eye is correctable to 20/50 and vision in the other eye is correctable to 20/40; (2) when vision in both eyes is correctable to 20/50; (3) when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/40; or (4) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/40. 38 C.F.R. § 4.84a, Diagnostic Codes 6078, 6079 (in effect prior to December 10, 2008).

On review of the determinative findings of record, the evidence continues to support the finding that the Veteran's cataracts are noncompensable.  In this regard, a private treatment record from A. K. Bugg, O.D., dated in March 2005, showed that the Veteran's visual acuity was 20/30 in the right eye and 20/20 in the left eye.  He was noted to have early cataract in each eye.  

May 2007, March 2009, and June 2009 private treatment records from P. A. Sherman, M.D., noted a change in vision, but did not specify the changes that allegedly occurred.  

A March 2008 VA retinal eye screening found no evidence of diabetic retinopathy.  A February 2009 VA treatment record noted that the Veteran denied any vision changes.  An October 2009 VA treatment record noted the Veteran reported having an eye examination 4 months ago and no problems were found.  A November 2009 VA diabetology consult indicated no findings of diabetic retinopathy.  

A March 2010 VA treatment record indicated "decreased vision (glasses)."  A June 2010 VA ophthalmology note documented visual acuity of 20/30 in the right eye and 20/20 in the left eye, with glasses prescribed from one year ago.    

On a June 2010 VA eye examination, the Veteran's corrected visual acuity was found to be 20/25 in the right eye, and 20/20 in the left eye.  The VA examiner noted no diabetic retinopathy in either eye.  There was a finding of dry eyes, with no keratitis.  The VA examiner noted poor ocular surface, which was likely the source of mild ocular discomfort and transient visual blur.  There also was a finding of refractive error.  However, the VA examiner noted that there was no manifestation of cataracts.  

A July 2010 eye examination report from A. K. Bugg, O.D., noted the Veteran's visual acuity to be 20/30 in the right eye and 20/20 in the left eye.  He was found to have myopia, astigmatism, and presbyopia bilaterally.  Each eye also was found to have trace nuclear sclerotic cataract.  

In this case, as the Veteran's corrected visual acuity, at no time, has been worse than 20/25 in the right eye and 20/20 in the left eye, and there is no evidence of aphakia, the preponderance of the evidence is against a compensable disability rating for cataracts.  38 C.F.R. § 4.3.  

Additionally, the evidence overall does not show that the symptoms of the Veteran's diabetes mellitus and cataracts are productive of more than contemplated by the current ratings assigned during the time periods assigned by the RO.  Here, the Board finds the Veteran's disability ratings are effective from their assigned effective dates.  There is no basis to further stage these ratings.  Fenderson, supra.

Finally, there is no evidence of exceptional or unusual circumstances to warrant referring the case for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1).  The Board finds no evidence that the Veteran's service-connected diabetes mellitus and cataracts markedly interfere with his ability to work.  Furthermore, there is no evidence of exceptional or unusual circumstances, such as frequent hospitalizations, to suggest that the Veteran is not adequately compensated for his disabilities by the regular Rating Schedule.  VAOPGCPREC 6-96. See 38 C.F.R. § 4.1 (disability ratings are based on the average impairment of earning capacity).  In fact, VA treatment records show only outpatient treatment.





ORDER

An initial disability rating in excess of 20 percent for diabetes mellitus is denied.

An initial compensable disability rating for cataracts is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


